An unpublis L order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME 6mm
OF
NEVADA

(0’; 194M 

IN THE SUPREME COURT CIF THE STATE OF NEVADA

 

CHET DUDA, NO. 69261
Appellant
VS.
THE STATE OF NEVADA,
Respmndent.

DEC l 5 2015

 

Tame e: LIMDEM» s
CLERK? sumame irﬁmJum
BY

ORDER DISMISSING APPEAL

   

DEPUTY C

This is a pro se appeal from a district caurt order denying a
motion to appoint counsel. Eighth Judicial District Cmurt, Clark County;
Valerie Adair, J udge.

Because 11:3 atatute or caurt rule permits; an appeal from the
aferementioned decisicnj we lack jm‘isdictiun. Castillo v. State, 106 Nev.
84-9, 352; 792 P.2d 1133, 1185 (1990). Accerdingly, we

ORDER this appeal DISMISSED.

{z , 
*5  _,§~,_______m._, J ~

Pax‘raguirre

 

cc: Hon. Valerie Adair, District J udge
Chet Duda
Attorney General! Carson City
Clark County District Attorney
Eighth District. Cum-t Clerk

15- S$l83